              Case 1:19-cr-00561-LAP Document 169 Filed 09/11/20 Page 1 of 2



                                        ONE BATTERY PARK PLAZA
                                       NEW YORK, NEW YORK 10004

                                          TELEPHONE: (212) 574-1200
                                          FACSIMILE: (212) 480-8421                     901 K STREET, N.W.
  RITA GLAVIN                                WWW.SEWKIS.COM
    PARTNER                                                                           WASHINGTON, DC 20005
  (212) 574-1309                                                                     TELEPHONE: (202) 737-8833
                                                                                     FACSIMILE: (202) 737-5184
glavin@sewkis.com




                                                  September 11, 2020

  VIA ECF
  Hon. Loretta A. Preska
  United States District Court
  Southern District of New York
  500 Pearl Street
  New York, NY 10007-1312

           Re:      United States v. Steven Donziger, No. 19 Cr. 561 (LAP); 11 Civ. 691 (LAK)

  Dear Judge Preska:

          We write on behalf of the United States to respectfully request that the Court: (1) exclude
  the period between September 9, 2020 and November 3, 2020 from the computation of time
  under the Speedy Trial Act, without conceding its applicability to this case, and (2) schedule a
  conference to confirm Mr. Donziger’s trial counsel for the November 3, 2020 trial.

       A. Speedy Trial

         Given the adjournment of the September 9, 2020 trial to November 3, 2020 as set forth in
  the Court’s September 4, 2020 order (Dkt. 168), we request that the Court exclude the period
  between today and November 3, 2020 from the computation of time under the Speedy Trial Act
  pursuant to 18 U.S.C. § 3161(h)(7)(A), finding that the ends of justice served by this exclusion of
  time outweigh the interests of the parties and the public in a speedy trial. By making this
  application, we do not concede that the Speedy Trial Act applies to this case. We sought the
  defense position on this issue by email to Ms. Regan and Mr. Garbus on September 8 and
  September 9. Ms. Regan informed us that she had been evacuated due to wildfires in Oregon
  and was unable to respond to our request regarding exclusion of time at that time, but hoped to
  be back in her office by Friday (today) or Monday, September 14. Mr. Garbus did not respond.

       B. The Defendant’s Trial Counsel for November 3 Trial

          In its September 4, 2020 order adjourning trial from September 9 until November 3,
  2020, the Court noted that Mr. Donziger had identified Ronald L. Kuby as a lawyer who could
  act as his trial counsel:
         Case 1:19-cr-00561-LAP Document 169 Filed 09/11/20 Page 2 of 2

Hon. Loretta A. Preska
September 11, 2020
Page 2

                 In a declaration dated August 25, Mr. Kuby informed that he will be
                 in a position to try this case beginning on December 7, 2020. (Dkt.
                 No. 148-1.) For the same reasons set forth in the orders denying Mr.
                 Donziger’s motions for a continuance, the Court will not delay trial
                 for the three-month period Mr. Kuby requests. Trial will begin on
                 November 3, which is 70 days from the date of Mr. Kuby’s
                 declaration. Cf. 18 U.S.C. § 3161(c) (requiring a criminal
                 defendant’s trial to begin within 70 days of his indictment or initial
                 appearance).

Dkt. 168 at 4.

       Mr. Kuby has not filed a notice of appearance in this case. Given the Court’s orders of
August 17 (Dkt. 124), August 26 (Dkt. 145) and September 4 (Dkt. 168), we respectfully request
the Court hold a conference to address the issue of who will serve as Mr. Donziger’s counsel at
the November 3 trial.

                                                Respectfully submitted,


                                                ______/s/___________________
                                                Rita M. Glavin
                                                Brian P. Maloney
                                                Sareen K. Armani
                                                Special Prosecutors on behalf
                                                of the United States
